DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

Based upon the most recently submitted amendment and remarks, the examiner notes the provisional application 62235205 filed on 9-30-2015 does not appear to mention accelerometer as recited in the claims, therefore the priority date of 9-30-2015 is not used.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10904652 B2 in view of the prior art cited below in the 102 and 103 rejections. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 claims a broader version of the earbud and its associated housing required for the case claimed in claim 1 of the patent.  However, claim 1 of the application does not specify an accelerometer positioned within the housing and configured to generate a signal in response to detecting contact between a user's finger and the housing.  It would have been obvious to combine an accelerometer as part of the user interface for the earbud in view of the prior art as described below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Milevski et al (US 20170257717 A1)).

	As per claim 1, Milevski discloses a portable listening device comprising: 

a housing having an ear portion sized and shaped to support the portable listening device on a user's ear (the portion of the housing engaging the ear when worn, of the devices 302, fig. 3 and 102 in fig. 1); 
and 
an accelerometer (para. 72) positioned within the housing and configured to generate a signal in response to detecting contact between a user's finger and the housing (the accelerometer is one of the sensors, where the sensors can, as per para. 32:  any number of sensors 112 and logic for measuring and determining user biometrics, such as pulse rate, skin conduction, blood oxygenation, temperature, calories expended, voice and audio output, position, and orientation (e.g., body, head, etc.). The sensors 112 may also determine the user's or tags location, position, velocity, impact levels, and so forth. The sensors 112 may also receive user input and convert the user input into commands or selections made across the personal devices of the personal area network. ).  Where any impact or motion caused by a touch to the housing from a user’s finger will produce a signal in the accelerometer.

As per claim 2, the portable listening device of claim 1 wherein the signal causes a processor within the housing (the wireless connections shown in fig. 1 require a processor in the housing) to transmit an input signal to a separate electronic device 104, as shown in fig. 1.
As per claim 3, the portable listening device of claim 1 wherein the accelerometer is configured to sense the user's finger tap on the housing (a finger tap on the housing causes motion which is detected by the accelerometer, also as per the function in para. 32: The sensors 112 may also receive user input and convert the user input into commands or selections made across the personal devices of the personal area network).  
As per claim 4, the portable listening device of claim 1 wherein the accelerometer is configured to sense a sequence of taps of the user's finger on the housing (a sequence of taps creates motion on the device which is detected by an accelerometer).
As per claim 5, the portable listening device of claim 1 wherein the accelerometer is further configured to detect an orientation of the portable listening device (the sensors can detect orientation as per para. 26 where the accelerometer is one of the sensors).  
As per claim 6, the portable listening device of claim 1 further comprising an in-ear sensor (the means for the devices to perform the function: para. 92: “the wireless earpieces may automatically identify the user utilizing the wireless earpieces in response to the wireless earpieces being powered on, removed from the case, inserted into an ear of the user, changing locations, detecting a voice change, detecting a change in the connected wireless device, determining biometric identifiers are distinct”   attached to the housing and configured to detect when the portable listening device is at least partially inserted in the user's ear (“inserted into the ear of a user”).
As per claim 7, the portable listening device of claim 6 wherein the in-ear sensor comprises a pair of optical sensors (para. 73, the photodetectors) to detect a user's tragus (para. 73) and concha (para. 73, the topographical image of the user’s ear comprises the concha).  

As per claim 8, an earbud comprising: 
a housing having an ear portion sized and shaped to be at least partially inserted within a user's ear (the portion of the housing engaging the ear when worn, of the devices 302, fig. 3 and 102 in fig. 1); 
and an accelerometer positioned within the housing and configured to detect a contact between a user's finger and the housing (as per the claim 1 rejection).  

claim 9, the earbud of claim 8 wherein in response to detecting the contact, the accelerometer transmits a signal to a processor within the housing (the portion that receives the signals from sensors 327 in fig. 3 when motion from contact occurs). 
As per claim 10, the earbud of claim 9 wherein in response to receiving the signal, the processor transmits an input signal to a separate electronic device (the user interface can cause commands to be received by the earbuds, para. 32:  the user input detected by the wireless earpieces 102 may include voice commands, head motions, finger taps, finger swipes, motions or gestures, or other user inputs sensed by the wireless earpieces 102. The user input may be measured by the wireless earpieces 102 and converted into internal commands (utilized by the wireless earpieces 102 themselves) or external commands that may be sent to one or more external devices, such as the wireless device 104).  
As per claim 11, the earbud of claim 8 wherein the accelerometer is configured to sense the user's finger tap on the housing (as per the claim 10 rejection). 
As per claim 12, the earbud of claim 8 wherein the accelerometer is configured to sense a sequence of taps of the user's finger on the housing (per the claim 4 rejection).
As per claim 13, the earbud of claim 8 wherein the accelerometer is further configured to detect an orientation of the earbud (per the claim 5 rejection).
As per claim 14, the earbud of claim 8 further comprising an in-ear sensor attached to the housing and configured to detect when the earbud is at least partially inserted in the user's ear (per the claim 6 rejection).  
As per claim 15, the earbud of claim 14 wherein the in-ear sensor comprises a pair of optical sensors to detect a user's tragus and concha (per the claim 7 rejection).
As per claim 16, the claim 1 and 8 rejections disclose a portable listening device comprising: 
a housing having an ear portion sized and shaped to support the portable listening device on a user's ear; 
a rechargeable (para. 74) battery (para. 84); 
a processor (the digital portions of 302) in fig. 3 coupled to the rechargeable battery (the battery must be coupled to the processor in order to power the device); 
a wireless radio 316 coupled to the rechargeable battery (the battery must be coupled to the wireless radio in order to power the device); 
an antenna (para. 66); and 
an accelerometer positioned within the housing and configured to transmit a signal to the processor in response to detecting contact between a user's finger and the housing (per the claim 1 rejection).  
claim 17, the portable listening device of claim 16 wherein in response to receiving the signal, the processor transmits an input signal to a separate electronic device (per the claim 10 rejection) via the wireless radio and the antenna (the transceiver and antenna are used for the connection per para. 65, to device 104 per fig. 1).  
As per claim 18, the portable listening device of claim 16 wherein the accelerometer is configured to sense the user's finger tap on the housing (per the claim 3 rejection).
As per claim 19, the portable listening device of claim 16 wherein the accelerometer is further configured to detect an orientation of the portable listening device (per the claim 5 rejection).
As per claim 20, the portable listening device of claim 16 further comprising an in-ear sensor attached to the housing and configured to detect when the portable listening device is at least partially inserted in the user's ear (per the claim 6 rejection).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 17, 2022